Application unanimously denied, without costs. Memorandum: Special Term in its memorandum denying petitioners’ application recognized the necessity of supplying the names of identifying witnesses and stated that it would be the duty of the Attorney-General to supply these names “at the commencement of the trial.” The court was vested with authority to determine, as a matter of discretion, the date, prior to the actual commencement of the Wade hearing, when the names should be furnished. The assigned calendar date is January 6, 1974. If that date is certain then the names should be supplied sufficiently in advance to give petitioners reasonable opportunity to prepare their defense. Special Term further stated that there were “compelling circumstances” in connection with the disclosure of the names. The order directing disclosure of specific names to petitioners will, undoubtedly, contain such conditions and requirements as the court considers necessary to deal with the compelling circumstances to which Special Term alluded. In view of the circumstances in the instant matter we do not find it necessary to reach the question of whether an article 78 proceeding is the proper vehicle for the relief requested by petitioners. (Article 78 proceeding in the nature of mandamus to compel disclosure.) Present — Marsh, P. J., Moule, Mahoney, Goldman and Del Vecchio, JJ.